DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1-3, 5 and 13-15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Logan et al, U.S. Patent Application Publication No. 2018/0158288 (hereinafter Logan).
	Regarding claim 1, Logan discloses a system for monitoring a medical device alarm (see paragraph 0116), the system comprising:
	a detector comprising:
a microphone configured to receive a sound of an alarm (see paragraph 0043);
	a microcontroller configured to determine an alarm pattern from the sound and to compare the determined alarm pattern to a plurality of patterns stored in a memory to identify a cause of the alarm (see paragraph 0050); and 
a network interface configured to transmit the cause of the alarm (see paragraph 0015); and


	Regarding claim 2, see paragraph 0256.
	Regarding claim 3, see paragraph 0256.

	Regarding claim 5, see paragraph 0076.
	
	Regarding claim 13, Logan discloses a system for monitoring a medical device alarm (see paragraph 0116), the system comprising:
	a detector comprising:
		a microphone configured to receive a sound of an alarm (see paragraph 0043);
		a microcontroller configured to convert the sound of the alarm to a digital waveform (see paragraph 0044); and
		a network interface configured to transmit the digital waveform (see paragraph 0049);
	a database having a library of waveforms, wherein each waveform of the library corresponds to alarm waveforms of a medical device (see paragraph 0046);
	a processor configured to compare the digital waveform to waveforms of the library and to identify a cause of the alarm (see paragraph 0255); and
	a server configured to distribute the cause of the alarm, provide notification of the cause of the alarm, or both (see paragraph 0124). 

Regarding claim 14, see paragraph 0256.
.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Mason et al, U.S. Patent Application Publication No. 2016/0005301 (hereinafter Mason).
	Regarding claim 4, Logan does not clearly teach that the server is configured to host a website for providing the cause of the alarm. All the same, Mason discloses that the server is configured to host a website for providing the cause of the alarm (see paragraph 0013). Therefore, it would have been obvious to one of ordinary skill in the art to modify Logan wherein the server is configured to host a website for providing the cause of the alarm as taught by Mason. This modification would have the system’s reliability by establishing a full audit trail as suggested by Mason. 

	Regarding claim 16, Logan does not clearly teach that the server is configured to host a website configured to distribute the cause of the alarm, to provide notification of the cause of the alarm, or both. All the same, Mason discloses that the server is configured to host a . 

Allowable Subject Matter
5.	Claims 6-12 are allowed.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 4, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652